Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harder US 4,553,720.  Harder discloses a coupling module (8) for forming an interface between a cabin (9) of an airplane bridge (3) and an aircraft (2).  The module (8) comprising:
A bellows arrangement (5) forming sidewalls and a roof, which can be extended and 
	retracted to engage the doorway of an aircraft.
A moveable floor arrangement (8/6) configured to face the cabin (9) and the aircraft (2).
At least one fastening element (see Fig. 4) releasably fastens an endface of the floor 

At least one anchorage element (11, 16) each configured to connect the floor 
	arrangement (8) to the cabin (9). Such that the anchorage element is 
	connectable to the cabin and floor arrangement in a spaced apart manner with 
respect to the endfaces of the floor arrangements.  Col. 2, ln. 1- Col. 3, ln. 50.

With respect to claims 2-4 Harder discloses the at least one fastening element is a threaded fastener such as a screw or bolt.  See Fig. 4.  Wherein the anchorage element is a rod (11) or threaded rod (16), that is length adjustable (17, 18, 19) to raise and lower the cross slope of the floor arrangement (8).  See Figs. 2, 3; Col. 3, lns. 34-51.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harder US 4,553,720.  Harder discloses the anchorage element (16) is mounted, as at (18) to the floor arrangement (8) at a lower end (17) of the anchorage element and an upper end (19) of the anchorage element is mounted to the cabin (9) by a support structure (no numbered, see Figs. 2, 3).  What Harder does not disclose is how high the anchor element is connected to the cabin.  However, as illustrated in Fig. 2, it appears the upper end (19) of the anchorage element (16) is mounted at least as high as the midpoint of the sidewalls of the cabin.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the upper support structure of Harder’s anchorage element (16) at least as high as the midpoint of the sidewalls of cabin, in order to facilitate manual operation of the height adjustable anchorage element (16).

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg US 7,596,826 in view of Hone US 6,993,802.
Anderberg discloses coupling module (2, 4, 5) comprising a floor arrangement (4), 
configured to face the cabin (1) of a passenger bridge.

A pair of accordion style sidewalls, not numbered, that can expand and retract.
At least one anchorage element (7) disposed adjacent each sidewall, such that each 
	side of the floor arrangement is connected to a sidewall (3) of the cabin (1) in a 
spaced apart manner with respect to the end faces of the floor arrangement.  See Figs, 1, 6, 8; Col. 3, ln. 8-Col. 4, ln. 30.  What Anderberg does not disclose is how the floor arrangement is fastened to the cabin.  However, Hone teaches a passenger boarding bridge (10) having a plurality a sections (161, 163, 172) interconnected by a plurality of connection assemblies (165, 165A) including a plurality of fasteners (193).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coupling module of Anderberg with the connection assembly taught by Hone in order to facilitate repair or replacement of the floor or bellows.

With respect to claims 2, 13 although Hone teaches the use of threaded bolts (193), see 
Col. 9, lns. 21-25. Although Hone does not explicitly recite the use of screws; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connection assembly of Hone with screws or bolts, since the two are art recognized equivalents.

With respect to claims 3-5 Anderberg discloses the anchorage element could be a hydraulic/pneumatic cylinder or a threaded rod type screw drive.  Col. 4, lns. 8-30.

With respect to claim 6, although Anderberg does not disclose two anchorage elements 
on each lateral side of the floor arrangement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the floor arrangement with additional anchorage elements (7) as taught by Anderberg, in order to accommodate heavy loads an cargo.	

With respect to claims 8, 9 Anderberg discloses a support structure (16) at the end face wherein the support structure (16) is configured for connecting the floor arrangement to the cabin by the at least one anchorage element.  Wherein in Fig. 5, Anderberg illustrates the floor arrangement extends beyond the projecting roof, such that the at least one anchorage element (7) is connected to the floor arrangement in a region of the floor arrangement laterally projecting beyond the projecting roof.  Col. 3, lns. 39-58.

With respect to claims 11, 12 Anderberg discloses a passenger bridge and coupling module for conveying passengers and cargo between an airport terminal and an airplane.  Wherein a cabin console comprises a console (3) on each side of the cabin and each console is configured for fastening the at least one anchorage element and extends laterally beyond the cabin. But does not disclose how the coupling module is connected to the cabin.  However, Hone teaches a passenger boarding bridge (10) having a plurality a sections (161, 163, 172) interconnected by a plurality of connection assemblies (165, 165A) including a plurality of fasteners (193).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coupling module of Anderberg with the connection assembly as taught by Hone in order to facilitate repair/replacement of the floor bellows.
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				8/19/2021